               Case: 1:17-cv-09070 Document #: 42 Filed: 11/16/18 Page 1 of 1 PageID #:127
                                                              .z
                  ilf you need additional space for ANY section, please attach an additional sheet and reference
                                                                       -                                           "1.ph I L E D
          Itlftl\ltr                                                                                               U
                                          uNrrED                       DrsrRrcr           couRT                            NOv   I 6 2018
                                          NORTHERN DISTRICT OF ILLINOIS
                                                'TATES                                                                 THoMAs G. BRUT9N
                                                                                                                   CI.ERK U.S. DISTRICT COURT
                                                                   )

                          Plaintiff                                ]
                                                                              Case Number:
                                                                                                     t7 et'/O7O
                           ft*u,J Tq#x."tt
                          v.)
                                                                              Jrrraeez   f A c" ra a/ frlr,s.-l do'"*t
                                                                                                                     la m Fl''tu7           e^t
                                                                   )          Magistrate Judge: SAe i

                          Defendant                                ]
                             ln{rLrt
                               /na4io,'t eo*//o''n/
                     uf mZ Cqs a tL/u-nb eA / 7 c 17 O7O
lTlo *io,rt r'o r eaV c n/
&ga,',,/s* Taeira. -f'/ at/t- {rr^/rnce o;o-"n54 tncy'fq.,
 Ct"^
6hru fi/ro, o{,4o1/-Z t,,/a5' /"ilJ ur/ or1 /YZ<-+rE
 r    r oP c   r// oil
                     7'/s2 2 ot;
 t) l'lac: tl"c/( mnil
 t/

                <q"lrl             t*r
 ?)/yLW                     i tt



 1) i;     s         t"ly
             ^b)
 //      lL"*- [ir*)u,*)
tl;J;-,u),/,ry
   [)oc/.r f"f'L                   cn..
      cit" I ;l;'ty 6cQ
      [1.*. lr,*t''/gc'0etL


                  [lf you need additional space for ANY section, pleassattach an additional sheet and reference that section.]
